Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the Court, that the market value or price at the time of exportation of the synthetic iron oxide involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to packing the merchandise ready for shipment to the United States, is as follows: $4.35 Canadian per 100 pounds less 1% cash discount, packing included.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation. '
On tbe agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise here involved, and that such value was Canadian $4.35 per 100 pounds less 1 per centum cash discount, packing included. Judgment will be rendered accordingly.